Case 1:20-cv-01362-TWP-DML Document 1 Filed 05/12/20 Page 1 of 5 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS, INDIANA

NARIMAN ALSHWEIKI,                             )
                                               )
                Plaintiff,                     )
                                               )
                v.                             ) CAUSE NO. 1:20-cv-01362
                                               )
CVS PHARMACY,                                  )
                                               )
                Defendants.                    )

                       COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, named-above, complains of act and omissions to act by the Defendant. In support

of her Complaint and as cause of action against Defendant, Plaintiff respectfully submits the

following:

                                          JURISDICTION

       1.       This suit is authorized and instituted pursuant to the Title VII 42 U.S.C. § 2000e; 42

U.S.C. § 1981 as amended by the Civil Rights Act of 1991; 28 U.S.C. §§ 1331, 1343 and 28

U.S.C.A § 1343(4).

       2.      Plaintiff filed a claim with the Equal Employment Opportunity Commission (EEOC)

and received a notice of right to sue on or about February 29, 2020.

                                              PARTIES

       3.     Plaintiff, at all relevant times, resided in the Southern District of Indiana.

       4.      Defendant is a corporation doing business in the State of Indiana in the Southern

District of Indiana.

                                               FACTS

       5.    Plaintiff is a practicing Muslim of the Islamic faith.
Case 1:20-cv-01362-TWP-DML Document 1 Filed 05/12/20 Page 2 of 5 PageID #: 2




        6.    Plaintiff is also Arabic and from the Middle East, the country of Jordan.

        7.    Plaintiff began working for Defendant in2004 as a Pharmacy Intern.

        8.    Plaintiff was promoted to a Pharmacist position in 2007.

        9.     Plaintiff performed her job well.

        10.    Plaintiff’s evaluations were satisfactory or better up to 2016.

        11.    Plaintiff was supervised by a new District Manager beginning in 2016.

        12. From the very beginning the new District Manager treated Plaintiff less favorably than

Pharmacists of a different religion and race.

        13.    Plaintiff was disciplined for being one (1) minute late.

        14.    However, Pharmacists of a different race and religion were late, but they were not

treated as harshly as Plaintiff.

        15.    Plaintiff was disciplined for allegedly leaving the safe open.

        16.    However, Pharmacists of a different race and religion engaged in similar or worse

conduct, but they were not treated as harshly as Plaintiff.

        17. The new District Manager frequently criticized Plaintiff for various conduct, but when

Pharmacists of a different religion or race engaged in the same conduct they were not criticized.

        18.    On October 21, 2019, Plaintiff was terminated.

        19.    The reason given for Plaintiff’s termination was a prescription fill error.

        20.    The error was corrected immediately with no harm to the customer.

        21.    However, Pharmacists of a different religion or race engaged in the same, similar or

worse conduct but they were not terminated.

        22.    The reason given for Plaintiff’s termination is pretext.

        23.    The real reason for Plaintiff’s termination is her religion and race.
Case 1:20-cv-01362-TWP-DML Document 1 Filed 05/12/20 Page 3 of 5 PageID #: 3




                                            COUNT I

       24. Plaintiff incorporates by reference paragraphs 1 through 23.

       25.   Defendant as a result of discriminating against Plaintiff due to her religion violated

Title VII 42 U.S.C. § 2000e et seq.

                                           COUNT II

       26.   Plaintiff incorporates by reference paragraphs 1-23.

       27.   Defendant as a result of discriminating against Plaintiff due to her race has violated

Title VII 42 U.S.C. § 2000e et seq.

                                          COUNT III

       28.   Plaintiff incorporates by reference paragraphs 1-23.

       29.   Defendant as a result of discriminating against Plaintiff due to her race has violated

42 U.S.C. §1981.

                                      CLAIM FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays the Court grant the following relief:

       A.      Award Plaintiff back pay and benefits lost.

       B.      Award Plaintiff compensatory damages for future pecuniary loss, emotional pain and

               suffering, inconvenience, mental anguish and loss of enjoyment of life;

       C.      Award Plaintiff punitive damages.

       D.      Award Plaintiff his costs in this action and reasonable attorney’s fees.

       E.      Grant Plaintiff any and all other relief which is allowable under the circumstances of

               this case.
Case 1:20-cv-01362-TWP-DML Document 1 Filed 05/12/20 Page 4 of 5 PageID #: 4




                                        Respectfully submitted,

                                        STOWERS & WEDDLE P.C.


                                         s/Gregory A. Stowers
                                        Gregory A. Stowers, #13784-49
                                        Attorney for Plaintiff
Case 1:20-cv-01362-TWP-DML Document 1 Filed 05/12/20 Page 5 of 5 PageID #: 5




                             REQUEST FOR JURY TRIAL

     Comes now the Plaintiff, by counsel, and requests that this cause be tried by jury.


                                                   Respectfully submitted,



                                                    s/Gregory A. Stowers
                                                   Gregory A. Stowers, #13784-49

STOWERS & WEDDLE P.C.
626 N. Illinois Street
Suite 201
Indianapolis, IN 46204
(317)636-6320
